Title: From Thomas Jefferson to Henry Dearborn, 3 April 1805
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Dear Sir 
                     
                     Monticello Apr. 3. 05.
                  
                  I inclose you letters from P. Choteau & a mr Hay giving information of Capt Lewis. the information given by the former of the combination forming among the Machicoux (the Indians about Michigan I presume) is worthy attention. I wonder neither Governr. Harrison nor Wells have noted it. if true it may be proper for us to send a talk to each of the tribes, explaining our real intentions as to their lands, and our determination to consider the combination proposed as a proof of unfriendly intentions which we shall meet in a due manner. I have received two other quires of mr Dunbar’s journals, but have not yet read them. I will bring them on with me. I have desired that nothing may be forwarded to me here after the 5th. as I shall be with you in a fortnight. Accept affectionate salutations & assurances of constant friendship & esteem
                  
                     Th: Jefferson 
                     
                  
               